Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 26, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1, 2, 54, 55 and 57-68 are currently pending. Claims 1, 54 and 61 have been amended by Applicants’ amendment filed 04-26-2021. Claims 4-8 and 12 have been canceled by Applicants’ amendment filed 04-26-2021. Claims 63-68 have been added by Applicants' amendment filed 04-26-2021. 

Applicant's election with traverse of Group I, claims 1-8 and 12 (claims 3-8 and 12, now canceled), directed to a biosensor, and an election of the following Species with traverse:
Species (A): a biosensor further comprising a passivation layer over the backside illumination CMOS image sensor (instant claim 3), 
Species (B): wherein light emitted from the nucleic acid macromolecule contained in the spot is received by the light receiving surface of one photodiode (instant claim 26), and
the plurality of color filter materials, and forming a second material layer (instant claim 38), in the reply filed on December 30, 2019 was previously acknowledged.  

Please Note: In the reply filed December 30, 2019, Applicant extensively amended the claims. Applicant amended claims 1-3 in the reply filed 12-30-2019. Applicant withdrew claims 4-8 and 12 in the reply filed 12-30-2019. Applicant canceled claims 25-27, 29, 31, 38, 39, 47, 48, 50 and 52 in the reply filed 12-30-2019. Applicant added new claims 54-61 in the reply filed 12-30-2019, wherein instant claims 54-61 depended from instant claim 1. 

Regarding amended independent claims 54 and 61, and newly submitted claims 65-68, the claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Amended claim 54 is directed to a biosensor comprising: a backside illumination CMOS image sensor including: an electronic circuit layer; and a photo-sensing layer including a substrate layer; a plurality of photodiodes; an electronic circuit layer; and a passivation layer on the plurality of photodiodes, wherein the passivation layer is an oxide; wherein each spot is a discrete positively charged area sized and functionalized to receive and retain a nucleic acid macromolecule, wherein each spot of the array is separated from other spots by areas that are inert in the sense that they do not receive and retain macromolecules; and wherein the biosensor does not comprise a color filter layer; wherein the plurality of photodiodes is configured to detect light emitted from a label; wherein the biosensor is configured to detect light emitted from a chemiluminescent or bioluminescent label, and there is no color filter material interposed between each spot, and the single photodiode or the plurality of photodiodes disposed under the spot. Amended claim 61 is directed to a biosensor comprising: a backside illumination CMOS image sensor including: an electronic circuit layer; and a plurality of photodiodes, and a passivation layer on the plurality of photodiodes, wherein the passivation layer is an oxide having a thickness of less than 100 nm; wherein each spot is a discrete positively charged area sized and functionalized to receive and retain a nucleic acid macromolecule, wherein each spot of the array is separated from other spots by areas that are inert in the sense that they do not receive and retain a DNA Newly submitted claims 65-68 depend from amended independent claims 54 and 61. Claim 1 of the claims filed February 15, 2018 was directed to biosensor comprising: a backside illumination CMOS image sensor including: an electronic circuit layer; a photo sensing layer over the electronic circuit layer, wherein the photo sensing layer includes: a substrate layer, and a plurality of photodiodes overlying the electronic circuit layer; and a plurality of spots above the light receiving surface, wherein each spot is sized and functionalized to contain a macromolecule, wherein each spot overlies a single photodiode, or overlies a unit cell comprising a plurality of photodiodes. Claim 25 of the claims filed February 15, 2018 was directed to a method. Claim 50 of the claims filed February 15, 2018 was directed to a method of DNA sequencing using the backside illumination CMOS. Claim 52 of the claims filed February 15, 2018 was directed to a biosensor comprising a backside illumination CMOS image sensor including an electronic circuit layer; a plurality of photodiodes in contact with the electronic circuit layer, wherein a light receiving surface on the plurality of photodiodes is opposite to the electronic circuit layer; a passivation layer over the plurality of photodiodes; and a plurality of spots above the light receiving surface on the passivation layer, wherein each spot is sized and functionalized to contain a nucleic acid macromolecule; wherein each spot overlies a single photodiode, or overlies a unit cell comprising a plurality of photodiodes. Applicant elected Group I, claims 1-8 and 12 in the reply filed December 30, 2019. Thus, amended independent claims 54 and 61 require a search and examination beyond the claims as originally presented. As noted in MPEP 818.02(a), wherein subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03. As recited in MPEP 821.04 (¶ 8.04), since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, claims 2, 54, 55, 57-62 and 65-68 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.


The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 63 and 64 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 25, 2021 and May 26, 2021 has been considered.  Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed November 3, 2017, claims the benefit of US Provisional Patent Application No. 62/416,813, filed November 3, 2016.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed April 26, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “linear dimension” in claim 1 to refer to a size and/or shape of something including, for example, the diameter of a circle, width of a square, diagonal of a rectangle, length, width, height, etc.


Claim Rejections - 35 USC § 102
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments filed 04-26-2021.

The rejection of claims 1, 63 and 64 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Fine et al. (US Patent Application Publication No. 20140152801, published June 5, 2014) as evidenced by Frank et al. (Papers of the International Image Sensor Society, 2019, R18, 1-3). 
Regarding claims 1, 63 and 64, Fine et al. teach an imaging device that includes light sensitive locations that are separately sensitive to light received at a surface with respect to a portion of a sample associated with the surface, the light sensitive locations having a resolution of 5 microns or smaller  (paragraphs [0005]). Fine et al. teach that implementations can include any of the following features or any two or more of them in combination, wherein the light sensitive locations include light-sensitive portions of pixels of the imaging device, the imaging device is back-illuminated, is free of micro-lenses and color filters (interpreted as free of color filters) and is the most superficial layer of the pixels, such that other than a molecular passivation layer of no more than a few nanometers (interpreted as back-illuminated; no color filter; and a passivation layer, claim 1) (paragraph [0009], lines 1-7). Fine et al. teach an integrated circuit bears the surface and contains the imaging device including CMOS light sensitive elements (interpreted as a back-illuminated CMOS imaging device; substrate; photo-sensing layer; and an electronic circuit layer, claim 1) (paragraph [0010], lines 1-3). Fine et al. teach in Figure 1, the sensor 102, which we use to refer to the light sensitive area of the chip 104, can operate as a CMOS sensor, wherein many integrated circuit chips have exposed surfaces 103 that are comprised of silicon oxide (interpreted as a passivation layer over the CMOS image sensor; positive charge; sized and functionalized to contain a DNA nanoball, claims 1 and 64) (paragraphs [0107], lines 1-4; [0111]; and Figure 1); wherein it is known that silicon oxide layers typically used for Si passivation have a positive fixed charge as evidenced by Frank et al. (pg. 1, col 1, first full paragraph). Fine et al. teach in Figure 4, that sample 101 (or specimen) that is being imaged can be composed of or include small similar types of units 97, wherein the sample includes proteins or nucleic acids, such that a biomolecular sample includes cells that have bound DNA-binding fluorescent dyes (interpreted as a plurality of spots above the light-receiving surface having a second linear dimension smaller than the first linear dimension; and containing a nucleic acid macromolecule, claim 1) (paragraph [0131]; [0055]; and Figure 4). Fine et al. teach that many integrated circuit chips have exposed surfaces 103 (interpreted as an array of spots) that are comprised of silicon oxide (interpreted as a passivation layer, and a hydrophobic surface); and that in such chips, the sensor will inherently have a durable, chemically resistant surface (interpreted as inert) against which the sample can be placed, without requiring an additional layer (interpreted as not comprising a color filter layer); or wherein additional layers can be placed on the surface of a sensor for a variety of purposes (interpreting the chip to comprise a silicon oxide passivation layer; hydrophobic surface; an array of spots sized and functionalized to receive a nucleic acid macromolecule; interpreting when additional layers are not present, the biosensor does not comprise a color filter layer; and sized and functionalized to contain a DNA nanoball, claims 1, 63 and 64) (paragraph [0111]). Fine et al. teach in Figure 56 that it is possible and desirable for sample units to make direct contact with the active sensing area of the fabricated sensor, without any material or coating or layer interposed between the sample units and the sensor (interpreted not to comprise a color filter layer), such that the closer the sample units can be to the chip-level features that perform the light sensing, the higher can be the resolution of the resulting image, thus, thinned back-illuminated silicon image sensors, as illustrated in Figure 56, represent a useful embodiment because they reduce the distance between sample unit 831 and the photodiode portion 832 of each pixel sensor, the region that responds to light 833 (interpreted as a plurality of photodiodes opposite the circuit layer each having a first linear dimension; photodiodes configured to detect a label; a plurality of spots each having a second linear dimension (width) smaller than the first linear dimension (height); does not comprise a color filter layer; and each spot overlies a single photodiode, claim 1) (paragraph [0190]; and Figure 56). Fine et al. teach that in some cases, the illuminating light will serve to excite fluorescence in the sample units, while in some cases the light will originate within a sample unit itself such as, for example, from chemiluminescence, bioluminescence, sonoluminescence, electroluminescence, and combinations of silicon image sensor as illustrated in Figure 56 (interpreted as a dielectric layer with metal wiring); that in some examples, a very thin spectral filter created by two-dimensional nanohole arrays in a thin metal film such as Ag or Au can be deposited on the sensor substrate, wherein enhanced transmission through arrays of sub-wavelength holes in gold films coated by a dielectric layer is known in the art (interpreted as a dielectric layer) (paragraphs [0190]; and [0224]). Fine et al. teach that the device can include a variety of hardware including wired communications devices and wireless and wired input/output drivers; and that the readout unit can include a connector 675 or interface that is wired, such that it enables the unit to be connected electronically to a device or other part of the system that processes, stores, analyzes or uses the images (interpreted as metal wiring configured to couple photodiodes to an external device) (paragraphs [0236]; and [0297]). Fine et al. teach that layers can include a thin film coatings (e.g., diamond, Al2O3, Parylenes, or others) (interpreted a comprising a oxide passivating layer), which can be deposited in nanometer to many micron thickness in various ways such as chemical vapor deposition, such that layers can include coatings such as silanes, antibodies, or other macromolecules to reduce non-specific adhesion or to increase adhesion, to reduce or increase friction, and/or to reduce or increase hydrophobicity; as well as, thin layer 440 of Figure 26 that is 100 nm thick of a transparent high index refraction material such as TiO2 is placed on thin layer 442 of a transparent material having a lower index of refraction such as SiO2 which is placed on the silicon sensor surface (interpreting aluminum oxide, tin oxide, and silicon oxide as passivation layers having a thickness of 100 nanometers or less; and sized and functionalized to contain a DNA nanoball; and dielectric layer, claims 1, 63 and 64) (paragraphs [0192]; and [0200], lines 6-10); wherein it is known that silicon oxide layers typically used for Si passivation have a positive fixed charge as evidenced by Frank et al. (pg. 1, col 1, first full paragraph).. Fine et al. teach that charge 656 is read-out by circuitry 652 (interpreted as discrete positive charged area) (paragraph [0220], lines 14-16). 
Fine et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed April 26, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Fine does not teach an “array of spots on the passivation layer above the light receiving surface, wherein each spot is a discrete positively charged area able to receive and retain a nucleic acid macromolecule” (Applicant Remarks, pg. 8, third full paragraph); (b) Fine does not teach “wherein each of the plurality of photodiodes is characterized by a first linear dimension and a second linear dimension” (Applicant Remarks; pg. 8, fifth full paragraph); and (c) Fine’s units 97 are not spots because they are components of the sample that are on the surface 103 of sensor 102 (cells or molecules) (Applicant Remarks, pg. 10, second full paragraph).
Regarding (a) and (c), it is noted that instant claim 1 is very broadly recited such that no particular electronic circuit layer, substrate layer, photodiodes, passivation layer, spots, nucleic acid macromolecules, or linear dimensions are recited. In accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Moreover, as noted in MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” (underline added). Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Regarding Applicant’s assertion that Fine does not teach an “array of spot on the passivation layer above the light receiving surface, wherein each spot is a discrete positively charged area able to receive and retain a nucleic acid macromolecule”; and that Fine’s units 97 are not spots, the Examiner disagrees. The recitation of “each spot is a discrete positively charged area” in claims 1 is determined to be a Fine et al. teach in Figure 1 that integrated circuit chips have exposed surfaces 103 that sits above light sensor 102, and chip 104, wherein the exposed surfaces are comprised of silicon oxide, wherein it is known that silicon oxide layers typically used for Si passivation have a positive fixed charge as evidenced by Frank et al. (interpreted the exposed surfaces as an array of spots on the passivation layer comprising an oxide; positive charge; and interpreting light sensor 102 and chip 104 as light receiving surfaces that sit below the array of spot); that in such chips, the sensor will inherently have a durable, chemically resistant surface (interpreted as inert) against which the sample can be places, without requiring an additional layer (interpreting no additional layers to mean without a color filter layer); or wherein additional layers can be placed on the surface of a sensor for a variety of purposes; and that Figure 4 illustrates sample 101 (or specimen) that is being imaged can be composed of or include small similar types of units 97 (interpreted as a plurality of spots on the passivation layer), wherein the sample includes proteins or nucleic acids, such that a biomolecular sample includes cells (interpreted as a plurality of spots above the light-receiving surface having a second linear dimension smaller than the first linear dimension); and that charge 656 is read-out by circuitry 652 (interpreted as discrete positive charged area) (See; paragraph [0111]; [0220]; and Figure 1). Thus, the exposed surfaces 103, and units 97 are both clearly a plurality of spots as recited in instant claim 1. Thus, Fine et al. teach all of the limitations of the claims.
Regarding (b), the Examiner notes that no specific photodiodes having any particular linear dimensions are recited in instant claim 1. Moreover, the Examiner has interpreted the term “linear dimension” to refer to a size and/or shape of something including, for example, the diameter of a circle, width of a square, diagonal of a rectangle, length, width, height, etc. Regarding Applicant’s assertion that Fine does not teach “wherein each of the plurality of photodiodes is characterized by a first linear dimension and a second linear dimension”, the Examiner disagrees. Fine et al. illustrates in Figure 56, a plurality of photodiodes 832 having a first linear dimension and a second linear dimension, wherein the first linear dimension (width) is smaller than the second linear dimension (height). Thus, Fine et al. teach all of the limitations of the claims.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments filed 04-26-2021.

(1)	The rejection of claims 1 is maintained, and claims 63 and 64 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Fine et al. (US Patent Application Publication No. 20140152801, published June 5, 2014) in view of Zhong et al. (International Patent Application WO2015089092, published June 18, 2015) as evidenced by Frank et al. (Papers of the International Image Sensor Society, 2019, R18, 1-3).
	Regarding claims 1, 63 and 64, Fine et al. teach an imaging device that includes light sensitive locations that are separately sensitive to light received at a surface with respect to a portion of a sample associated with the surface, the light sensitive locations having a resolution of 5 microns or smaller  (paragraphs [0005]). Fine et al. teach that implementations can include any of the following features or any two or more of them in combination, wherein the light sensitive locations include light-sensitive portions of pixels of the imaging device, the imaging device is back-illuminated, is free of micro-lenses and color filters (interpreted as free of color filters) and is the most superficial layer of the pixels, such that other than a molecular passivation layer of no more than a few nanometers (interpreted as back-illuminated; no color filter; and a passivation layer, claim 1) (paragraph [0009], lines 1-7). Fine et al. teach an integrated circuit bears the surface and contains the imaging device including CMOS light sensitive elements (interpreted as a back-illuminated CMOS imaging device; substrate; photo-sensing layer; and an electronic circuit layer, claim 1) (paragraph [0010], lines 1-3). Fine et al. teach in Figure 1, the sensor 102, which we use to refer to the light sensitive area of the chip 104, can operate as a CMOS sensor, wherein many integrated circuit chips have exposed surfaces 103 that are comprised of silicon oxide (interpreted as a passivation layer over the CMOS image sensor; sized and functionalized to contain a DNA nanoball; and positive charge, claims 1 and 64) (paragraphs [0107], lines Frank et al. (pg. 1, col 1, first full paragraph). Fine et al. teach in Figure 4, that sample 101 (or specimen) that is being imaged can be composed of or include small similar types of units 97, wherein the sample includes proteins or nucleic acids, such that a biomolecular sample includes cells that have bound DNA-binding fluorescent dyes (interpreted as a plurality of spots above the light-receiving surface having a second linear dimension smaller than the first linear dimension; and containing a nucleic acid macromolecule, claim 1) (paragraph [0131]; [0055]; and Figure 4). Fine et al. teach that many integrated circuit chips have exposed surfaces 103 (interpreted as an array of spots) that are comprised of silicon oxide (interpreted as a passivation layer, positive charge, and a hydrophobic surface); and that in such chips, the sensor will inherently have a durable, chemically resistant surface (interpreted as inert) against which the sample can be placed, without requiring an additional layer (interpreted as not comprising a color filter layer); or wherein additional layers can be placed on the surface of a sensor for a variety of purposes (interpreting the chip to comprise a silicon oxide passivation layer; hydrophobic surface; an array of spots sized and functionalized to receive a nucleic acid macromolecule; interpreting when additional layers are not present, the biosensor does not comprise a color filter layer; and sized and functionalized to contain a DNA nanoball, claims 1, 63 and 64) (paragraph [0111]). Fine et al. teach in Figure 56 that it is possible and desirable for sample units to make direct contact with the active sensing area of the fabricated sensor, without any material or coating or layer interposed between the sample units and the sensor (interpreted not to comprise a color filter layer), such that the closer the sample units can be to the chip-level features that perform the light sensing, the higher can be the resolution of the resulting image, thus, thinned back-illuminated silicon image sensors, as illustrated in Figure 56, represent a useful embodiment because they reduce the distance between sample unit 831 and the photodiode portion 832 of each pixel sensor, the region that responds to light 833 (interpreted as a plurality of photodiodes opposite the circuit layer each having a first linear dimension; photodiodes configured to detect a label; a plurality of spots each having a second linear dimension (width) smaller than the first linear dimension (height); does not comprise a color filter layer; and each spot overlies a single photodiode, claim 1) (paragraph [0190]; and Figure 56). Fine et al. teach that in some cases, the originate within a sample unit itself such as, for example, from chemiluminescence, bioluminescence, sonoluminescence, electroluminescence, and combinations of two or more of them (paragraph [0188], lines 12-18). Fine et al. teach that the system described can provide rapid inexpensive blood counts performed conveniently at the location of the patient (at the “point-of-care”) (paragraph [0234], lines 1-3). Fine et al. teach a thinned back-illuminated silicon image sensor as illustrated in Figure 56 (interpreted as a dielectric layer with metal wiring); that in some examples, a very thin spectral filter created by two-dimensional nanohole arrays in a thin metal film such as Ag or Au can be deposited on the sensor substrate, wherein enhanced transmission through arrays of sub-wavelength holes in gold films coated by a dielectric layer is known in the art (interpreted as a dielectric layer) (paragraphs [0190]; and [0224]). Fine et al. teach that the device can include a variety of hardware including wired communications devices and wireless and wired input/output drivers; and that the readout unit can include a connector 675 or interface that is wired, such that it enables the unit to be connected electronically to a device or other part of the system that processes, stores, analyzes or uses the images (interpreted as metal wiring configured to couple photodiodes to an external device) (paragraphs [0236]; and [0297]). Fine et al. teach that layers can include a thin film coatings (e.g., diamond, Al2O3, Parylenes, or others) (interpreted a comprising a oxide passivating layer), which can be deposited in nanometer to many micron thickness in various ways such as chemical vapor deposition, such that layers can include coatings such as silanes, antibodies, or other macromolecules to reduce non-specific adhesion or to increase adhesion, to reduce or increase friction, and/or to reduce or increase hydrophobicity; as well as, thin layer 440 of Figure 26 that is 100 nm thick of a transparent high index refraction material such as TiO2 is placed on thin layer 442 of a transparent material having a lower index of refraction such as SiO2 which is placed on the silicon sensor surface (interpreting aluminum oxide, tin oxide, and silicon oxide as passivation layers having a thickness of 100 nanometers or less; and sized and functionalized to contain a DNA nanoball; and dielectric layer, claims 1, 63 and 64) (paragraphs [0192]; and [0200], lines 6-10); wherein it is known that silicon oxide layers typically used for Si passivation have a positive fixed charge as evidenced by Frank et al. (pg. 1, col 1, charge 656 is read-out by circuitry 652 (interpreted as discrete positive charged area) (paragraph [0220], lines 14-16). 
	Fine et al. do not specifically exemplify additional spot sizes and functionalizations that can contain DNA nanoballs (instant claim 64, in part).
	Regarding claim 64 (in part), Zhong et al. teach a device base having a sensor array of light sensors and a guide array of light guides, wherein the device base includes device circuitry electrically coupled to the light sensors and configured to transmit data signals, such that the biosensor also includes a shield layer configured to block the excitation light and the light emissions incident on the shield layer between adjacent apertures (Abstract). Zhong et al. tach an optical system including a complementary metal-oxide-semiconductor (CMOS) detector (paragraph [0004]). Zhong et al. teach  that a designated reaction is a positive binding event (e.g., the incorporation of a fluorescently labeled biomolecule with the analyte of interest), such that exemplary reactions include chemical reactions such as binding interactions in which a first chemical binds to a second chemical; dissociation reactions in which two or more chemicals detach from each other; fluorescence; luminescence; bioluminescence; chemiluminescence; and biological reactions, such as nucleic acid replication, nucleic acid amplification and nucleic acid hybridization including wherein the designated reaction can be detected when an excitation light is directed toward the oligonucleotide having the labeled nucleotide and the fluorophore emits a detectable fluorescent signal or, in the alternative, the detected fluorescence is a result of chemiluminescence or bioluminescence (interpreted as a chemiluminescent or bioluminescent label) (paragraphs [0028]; and [0029]). Zhong et al. teach that a substrate surface can be functionalized including chemically or physically modified to facilitate immobilizing the biomolecules (or biological or chemical substances) to the substrate surface, wherein the substrate surface can be modified to have functional groups bound to the surface, such that the functional groups can then bind to biomolecules (or biological or chemical substances) to immobilize them thereon (interpreted as an array of spots; sized and functionalized to receive and retain a macromolecules; and functionalizing to contain DNA nanoballs, claims 1 and 64) (paragraph [0043], lines 18-24). Zhong et al. teach nucleic acids attached to the surface and amplified using one or more primer pairs such as, for example, wherein a nucleic acid molecule can hybridize to one of the primers on the surface followed by extension of the immobilized primer to produce a first copy of the nucleic acid, wherein repeated rounds of extension (e.g., amplification) using the immobilized primer and primer in solution provide multiple copies of the nucleic acid (interpreted as a nucleic acid hybridized to nucleic acid primer extension products) (paragraph [0044]). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of producing and detecting fluorescent emissions as exemplified by Zhong et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of imaging using a back-illuminated CMOS detector free of color filters and comprising nucleic acid macromolecules as disclosed by Fine et al. with the nucleic acid primer extension products as taught by Zhong et al. with a reasonable expectation of success in improving the quality and resolution of images captured dynamically; in detecting and quantifying a labeled nucleotide; in amplifying a product within the biosensor; and/or in providing rapid and inexpensive blood counts performed conveniently at the location of the patient.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed April 26, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Fine is discussed supra with regard to anticipation, such that Regarding (a), please see the discussion supra with regard to the limitations recited in claim 1, the MPEP, the teachings of Fine et al., and the Examiner’s response to Applicant’s arguments. In addition to the teachings of Fine et al., Zhong et al. teach that a substrate surface can be functionalized including chemically or physically modified to facilitate immobilizing the biomolecules (or biological or chemical substances) to the substrate surface, wherein the substrate surface can be modified to have functional groups bound to the surface, such that the functional groups can then bind to biomolecules (or biological or chemical substances) to immobilize them thereon (interpreted as an array of spot on the passivation layer; separated from other spots; and sized and functionalizing to receive and retain a nucleic acid macromolecules). Thus, the combined references of Fine et al. and Zhong et al. teach all of the limitations of the claims.



(2)	The rejection of claim 1 is maintained, and claims 63 and 64 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Vaartstra (US Patent Application Publication No. 20130293749, published November 7, 2013) as evidenced by Cho et al. (US Patent Application Publication 20100204064, published August 12, 2010); and Toyohashi University (Toyohashi University of Technology, PhysOrg, 2014, 1-2); and Tsai et al. (US Patent Application Publication No. 20120156100, published June 21, 2012); and Fine et al. (US Patent Application Publication No. 20110096157, published April 28, 2011); and as evidenced by Frank et al. (Papers of the International Image Sensor Society, 2019, R18, 1-3).
	Regarding claims 1, 63 and 64, Vaartstra teaches a system of the type that can be used to image and otherwise evaluate cells and other samples such as biological specimens is show in Figure 1, wherein system 10 can include a light source such as light source 32 and an image sensor such as image sensor 34, wherein image sensor 34 can be a front-side illuminated (FSI) image sensor backside illuminated (BSI) image sensor, such that in a BSI image sensor, fluorescent samples in channels 16 can be located closer to photosensitive elements 80, thereby more efficiently providing light to elements 80 (corresponding to backside illumination) (paragraphs [0016]; and [0041]). Vaartstra teaches that channel 16 can include structures such as structures 100 (e.g., nanodots, nano-cavities, chemical deposits, or other structures) that help adhere sample 22 to the top surface of image sensor 34 in channel 16, wherein system 10 includes structures 100 in any suitable pattern on the top surface of passivation layer 94 (interpreting structures 100 as a plurality of spots separated by an inert areas of the passivating layer; sized and functionalized to receive and retain nucleic acid macromolecules; and to contain DNA nanoballs, claims 1 and 64) (paragraphs [0022]; and [0051]). Vaartstra teaches that image sensor integrated circuit 34 (interpreted as an electric circuitry layer) can be formed from semiconductor substrate material such as silicon and can contain numerous image sensor pixels 36 (interpreted as a photo-sensing layer), such that complementary metal-oxide-semiconductor (CMOS) technology or other image sensor integrated circuit technologies can be used in forming image sensor pixels 36 associated circuitry in integrated circuit 34 (corresponding to CMOS; electric circuity layer; and photo-sensing layer) (paragraph [0023]). Vaartstra teaches in Figure 2 that image sensor pixels 36 can each include a photosensitive element such as a photodiode and additional pixel circuitry (e.g., transistors, capacitors, etc.) (interpreted as a single photodiode; and a plurality of photodiodes each having a second linear dimension; and an electronic circuit layer) for gathering image signals; and that light control layers 35 (e.g., an array of color filter elements, an array of microlenses, a plasmonic color filter, etc.) may be formed over image pixels 36 of image sensor integrated circuit 34 (interpreted as a substrate); and that layer 28 may, if desired, be colored or covered with filter coatings such as coatings of one or more different colors to filter light (interpreted as circuitry; a plurality of photodiodes; and interpreting the sensor with or without color filters, claim 1) (paragraphs [0022]; [0025]; [0026]; and Figure 2). Vaartstra teaches that sample 22 can adhere to a top surface of light-control layers 35 during analysis operations, wherein plasmonic filter 76 can include an additional layer such as a passivation layer 94 formed over patterned metal layer 92 and over cover material 92, and wherein passivation layer 94 can be formed from a transparent material such as a dielectric material are used, and can use the plasmonic Fabry-Perot effect to control the colors  light that pass through layer 76 (corresponding to wiring configured to couple to an external device; a plurality of photodiodes; each spot overlies a single photodiode and/or a unit cell; a passivation layer over above the diode; a plurality of spots; a dielectric layer; substrate; and a single photodiode) (paragraphs [0035]; [0048], lines 1-5; and Figure 2), wherein it is known that grinding-thinning-polishing of a rear surface to reduce the thickness of the photodiode portion can increase detection accuracy of the resulting biomaterial detecting apparatus as evidenced by Cho et al. (paragraph [0172]); and wherein it is known that a biosensor based on a MEMS Fabry-Perot interferometer integrated with a photodiode provides a photodiode comprising wells as evidenced by Toyohashi University (pg. 1, col 1, Figure 1; and pg. 1, col 2, first full paragraph, lines 1-3). Vaartstra teaches that light source 32 can contain multiple light-emitting diodes of different colors or can contain white-light emitting diodes provided with different respective color filters, wherein light source 32 can be configured to emit laser light of a desired frequency or combination of frequencies (corresponding to no color filter; not a color filter material; and wiring configured to couple to an external device) (paragraph [0028]). Vaartstra teaches in Figure 10 a typical processor system 300, such as a digital camera, which includes an imaging device such as imaging device 200, wherein processor system 300 is exemplary of a system having digital circuits that can include imaging device 200 such as a computer system, video camera system, video phone, scanner, star tracker system, and image stabilization system (corresponding to configured to couple to an external device) (paragraph [0053]; and Figure 10). Vaartstra teaches that sample 22 can include one or more strands of DNA 27, which can include fluorescent markers 25 (e.g., one fluorescent marker on each strand) that indicate the location of the strand (corresponding to nucleic acid macromolecule; fluorescent label on the macromolecules; and light emitted (paragraph [0021], lines 5-9). Vaartstra teaches fluid flow rate control structures including pumps, electrodes, and micromechanical systems (MEMS) devices (interpreted as wiring) (paragraph [0034], lines 3-5). Vaartstra teaches in Figure 2, that structures such as nanodots, chemical deposits or other structures 100 that adhere to the top surface of the image sensor 34, wherein nanodots can help anchor a sample to be analyzed (interpreted as a plurality of spots functionalized to contain a nucleic acid macromolecule, each having a second linear dimension smaller than the first linear dimension), and sample 22, wherein the sample 22 can be a biological sample such as cells, proteins, reagents, fluorescent species or other biological or chemical agents or particles such that as sample 22 passes by sensor pixels 36 (interpreted as a plurality of photodiodes each having a first linear dimension), image data can be acquired, wherein the cell can be “scanned” across the pattern of sensor pixels 36 in channel 16; and control circuitry 42 which can be implemented as external circuitry or as circuitry that is embedded within the image sensor integrated circuit 34, can be used to process the image data that is acquired using sensor pixels 36 (interpreted as spots functionalized to contain a nucleic acid macromolecule; bioluminescent or chemiluminescent; and a second linear dimension smaller than the first linear dimension, claim 1) (paragraph [0035], lines 1-13). Vaartstra teaches that if desired, metal portions of layer 90 can be covered by a material 92, wherein cover layer 92 (interpreted as a substrate) can be formed from oxide material, metal oxide material, dielectric material or other suitable material, and can be formed from multiple stacked layers of patterned metal interposed with material 92 (interpreted as a passivation layer) (paragraph [0047], lines 1-6), wherein it is known that a protection layer (50nm) can be deposited on the excitation light source to protect the excitation light source stacked layers including metal oxides such as Al2O3, SiO2, TiO2, and Ta2O5 as evidenced by Tsai et al. (paragraph [0055]). Vaartstra illustrates in Figure 5 that cover layer 92 can be formed from oxide material including a metal oxide material (interpreted as a passivating layer that is an oxide; and inert), a dielectric material, or other suitable material; as well as, passivation layer 94 formed over patterned metal layer 90 (and over cover material 92), which can be an oxide material (interpreted as a passivating layer that is an oxide; and inert), a metal oxide material, a dielectric material, or other suitable materials, wherein metal layer 90 can be a patterned metal layer having metal portions that cover positions of image pixels 36 and openings 98 having a size, a depth, and a spacing from other openings, and are configured to allow light of a given color to pass through layer 76 at all locations and onto image sensor 34 as shown in Figure 7 (interpreting openings 98 as an array of spots; oxide and other materials encompass hydrophobic surfaces; and sized and functionalized to receive and retain nucleic acid macromolecules, claims 1 and 63) (paragraphs [0044]; [0047]; [0050]; and Figures 5 and 7); wherein it is known that silicon oxide layers typically used for Si passivation have a positive fixed charge as evidenced by Frank et al. (pg. 1, col 1, first full paragraph).
2O3, SiO2, TiO2, and Ta2O5 as evidenced by Tsai et al., such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that the passivation layer can be applied at a desired thickness including 100nm or less.
It would have been prima facie obvious before the effective filing date of the claimed invention to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of a prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the BI-CMOS biosensor disclosed by Vaartstra to include channels with structures including nanodots, nano-cavities, chemical deposits or other structures that help adhere sample to the top surface of the image sensor with a reasonable expectation of success in producing a biosensor that can capture images of an anchored sample and/or to produce high-resolution images of cells.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed April 26, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that the structures 100 in Figure 2 of Vaartstra are not the claimed spot, and DNA 27 is not the claimed macromolecule; and Vaartstra does not teach that “each spot is a well sized and functionalized to receive and retain a nucleic acid macromolecule, wherein the spots are separated by inert areas that do not bind macromolecules” (Applicant Remarks, pg. 13, first and second full paragraphs).
Regarding (a), please see the discussion supra regarding the broadness of the claims including that no particular spots, linear dimensions, and/or macromolecules are recited in instant claim 1; as well as, the Examiner response to Applicant’s arguments including with regard to a “positively charged area”. It is noted that the instant as-filed Specification recites that “in array-based sequencing methods, and the biosensors of embodiments of the invention, DNA macromolecules are positioned in wells or on “spots”...and reference to “spots” below may include wells” (See; paragraph [0036]). However, contrary to Applicant’s assertion, instant claim 1 does not recite the term “wells”. Moreover, the Examiner notes that instant claim 1 does not recite that nucleic acid macromolecules are present in the discrete areas, only that the discrete areas are functionalized and sized to receive and retain nucleic acid macromolecules. Regarding Applicant’s assertion that (i) the structures 100 in Figure 2 of Vaartstra are not the claimed spot, (ii) that DNA 27 is not the claimed macromolecule; and that (iii) “each spot is a well sized and Vaartstra teaches that channel 16 can include structures such as structures 100 (e.g., nanodots, nano-cavities, chemical deposits, or other structures) that help adhere sample 22 to the top surface of image sensor 34 in channel 16, wherein system 10 includes structures 100 in any suitable pattern on the top surface of passivation layer 94; and that passivation layer 94 can be an oxide material, or a metal oxide material (interpreting passivating layer 94 as comprising an oxide; structures 100 as plurality of spots separated by inert areas of the passivating layer; and functionalized to receive and retain nucleic acid macromolecules). Thus, Vaartstra clearly teaches all of the limitations of the claims including a plurality of spots as recited in instant claim 1.


New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


	Claims 1, 63 and 64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-11 of copending US Patent Application No. 16/495,781. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 63 and 64 of US Patent Application 15/803,077, and copending claims of the US Patent Application 16/495,781 encompass a backside illumination CMOS image sensor comprising: an electronic circuit layer; a photo sensing layer; a substrate layer; a plurality of photodiodes; a metal or metal oxide layer; and a passivation layer, and a plurality of spots.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 63 and 64 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 is indefinite for the recitation of the term “the spots” in line 20. There is insufficient antecedent basis for the term “the spots” in the claim because claim 1, line 13 recites the term “an array of spot”, while claim 1, line 14 recites that term “each spot”. The Examiner suggests that Applicant amend the claim to recite, for example, “the array of spots are each characterized by”.
Claims 63 and 64 are indefinite insofar as they ultimately depend from claim 1.

Conclusion
Claims 1, 63 and 64 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 



/AMY M BUNKER/
Primary Examiner, Art Unit 1639